Citation Nr: 1010308	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-36 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 to August 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if anything more is required.  


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD , which he contends 
results from his experiences in service.  Specifically, he 
reports that he witnessed a helicopter crash and the death of 
a shipmate and that he was on deck when his ship was attacked 
by a Vietnamese boat.  His service treatment records indicate 
that he was treated for anxiety symptoms, including 
dizziness, tachycardia, and chest pain, in March 1972, prior 
to going to Vietnam.  He was diagnosed as having "jump 
anxiety."  There are no other entries indicating diagnoses 
of or treatment for any psychiatric problems in service.  
Although the claims file contains treatment records from a 
California correctional facility dated in February 2007, 
which indicate that he has been diagnosed with PTSD, service 
connection has been denied because his identified in-service 
stressors cannot be verified.  

In letters dated in February and August 2007, the RO asked 
the Veteran to supply specific details of any in-service 
stressful events related to his claimed psychiatric disorder, 
including the dates of the events within a 60-day period.  In 
a statement accompanying his notice of disagreement, the 
Veteran identified his claimed stressors and provided the 
approximate dates of the alleged events to within one or two 
months.  The RO submitted the information to the U.S. Army & 
Joint Services Records and Research Center (JSRRC) for 
verification.  After reviewing the command history of the 
ships on which the Veteran served, the JSRRC concluded that 
the events could not be confirmed.  In its response, the 
JSRRC indicated that additional records, including the deck 
logs, could be researched to attempt to corroborate the 
Veteran's accounts; however, the dates of the incidents would 
need to be specified to within a 30-day time period.  The 
Veteran was notified of this requirement, and when he did not 
respond, his claim was denied, as noted in a March 2009 
supplemental statement of the case.  

There is competent medical evidence of record indicating that 
the Veteran has been diagnosed with PTSD, and his statements 
suggest that the condition may be associated with his active 
service.  In addition, the Board finds that the Veteran has 
provided the RO sufficient information to submit his claimed 
stressors to the JSRRC for additional research.  

Although there is a diagnosis of PTSD, it is unclear whether 
this diagnosis comports with the diagnostic criteria of DSM-
IV, or whether it is specifically associated with any of 
Veteran's claimed stressors.  Therefore, if one or more of 
the Veteran's stressors is confirmed, a VA examination will 
be required.  

The Veteran reports that he is currently incarcerated, and 
the Board recognizes the difficulty of conducting an 
examination in such circumstances.  Nonetheless, the duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  On remand, the AMC/RO should 
pursue whatever reasonable options may be available to 
provide the Veteran with a psychiatric examination, which may 
include sending a VA provider to examine the Veteran at the 
prison or permitting a qualified medical specialist from the 
prison to conduct the examination.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's stressor 
statement to the JSRRC and request that 
the deck logs of the ship on which the 
Veteran served be reviewed for any 
evidence of the events described.  If the 
JSRRC is unable to search the 60-day 
period identified by the Veteran, the RO 
should send separate requests for each 
30-day time period until records are 
located or the entire period has been 
reviewed.  

2.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
AMC/RO should address any credibility 
questions raised by the record. 

3.  Thereafter, schedule the Veteran for 
a VA psychiatric examination to determine 
the current nature and likely etiology of 
any diagnosed psychiatric condition.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  Based on the examination and 
review of the record, the examiner must 
provide the following:

a.  If PTSD is diagnosed, the examiner 
should specify (1) whether each alleged 
in-service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.

b.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.  

A rationale for each opinion should be 
set forth in the report provided.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


